Opinion by
Montgomery, J.,
The claimant, in this unemployment compensation case, had a valid separation from the Tournament of Thrills, an entertainment company, which she had served as office manager at $75 per week, and was awarded benefits. After being unemployed for five months, she was referred by the Pennsylvania State Employment Service to a possible job opportunity as a clerk-typist at $50 per week. This employment required her to work on Saturdays but gave her a day off on Thursdays. She declined that job offer because she could not secure a baby sitter on Saturdays to permit her to work on that day. The Bureau of Employment Security, the Referee, and the Board of Review all concluded that she failed to accept an offer of suitable employment without good cause and, therefore, was disqualified from receiving benefits under the provisions of section 402(a) of the Unemployment Compensation Law. Such action is supported by our decision in Buchko Unemployment Compensation Case, 196 Pa. Superior Ct. 559, 175 A. 2d 914 (1961).
In this appeal claimant does not question the reason relied on by the board for refusing her benefits but, on the contrary, now asserts a new reason to sustain her claim for benefits, contending that the job opportunity to which she was referred was unsuitable work. She contends that, if she accepted it, she would lose her skills and her earning power would drop. For that reason she seeks reasonable time in which to compete in the labor market for an available job at which she might apply her proper skills. This contention is likewise without merit. Five months of unemployment is not an unreasonable period of time for a person to seek the type of employment he or she desires. Palmieri Unemployment Compensation Case, 198 Pa. Superior Ct. 187, 181 A. 2d 864 (1962); Melder Unemployment Compensation Case, 196 Pa. Superior Ct. 608, 176 A. *5482d 160 (1961); Cicerella Unemployment Compensation Case, 185 Pa. Superior Ct. 63, 137 A. 2d 853 (1958).
Decision affirmed.